DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 5/19/2022 and an interview held on 8/11/2022. As per the amendments and interview, claims 1, 13, 19-20, 27, 35, and 37 have been amended, claims 28-34 and 42-51 have been cancelled, and no claims have been added. Thus, claims 1-27 and 35-41 are pending in the application and in condition for allowance. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Sean MacDavitt on 8/11/2022.
In the claims:
Claims 28-34 have been cancelled
Claims 42-51 have been cancelled
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to disclose all of the claimed structural and functional limitations of the independent claims 1 and 35. Specifically, the prior art of record lacks a detailed description of a laryngeal mask airway system comprising an airway channel portion, a mask portion coupled to the airway channel portion at an airway channel-mask junction, a gastric-pharyngeal access channel, an ampulla comprised of a plurality of ports with a first port being the largest, with the gastric-pharyngeal access channel extending from the first port and terminating at a proximal end of the mask portion in proximity to the airway channel-mask junction.
The closest prior art of record is Brain (US Pub. 2013/0269689).
Brain discloses a similar laryngeal mask system with an airway channel portion, a mask portion coupled to the airway channel portion at an airway channel-mask junction, a gastric-pharyngeal access channel, an ampulla comprised of a plurality of ports. Brain does not disclose a first port being the largest, with the gastric-pharyngeal access channel extending from the first port and terminating at a proximal end of the mask portion in proximity to the airway channel-mask junction.
Thus, the prior art of record fails to disclose all of the claimed structural and functional limitations of the claimed invention, and the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785